Exhibit 10.40

 

 

BURLINGTON HOLDINGS, INC.

STOCKHOLDERS AGREEMENT

AMONG

BURLINGTON HOLDINGS, INC.

AND

THE INVESTORS AND MANAGERS

NAMED HEREIN

DATED AS OF FEBRUARY 14, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   1.   EFFECTIVENESS; DEFINITIONS      1      1.1   Closing   
  1      1.2   Definitions      1    2.   VOTING AGREEMENT      2      2.1  
Election of Directors      2      2.2   Significant Transactions      2      2.3
  Consent to Amendment      2      2.4   Grant of Proxy      2      2.5   The
Company      2      2.6   Period      2    3.   TRANSFER RESTRICTIONS      2   
  3.1   Permitted Transferees      3      3.2   Tag Alongs, Drag Alongs, Etc.   
  3      3.3   Transfers to the Public      4      3.4   Transfers Pursuant to
Section 5      4      3.5   Impermissible Transfer      5      3.6   Period     
5    4.   INVESTOR TRANSFER RIGHTS; “TAG ALONG” AND “DRAG ALONG” RIGHTS      5
     4.1   Tag Along      5      4.2   Drag Along      6      4.3  
Miscellaneous      7      4.4   Period      9    5.   OPTIONS TO PURCHASE
MANAGEMENT SHARES      9      5.1   Call Options      9      5.2   Closing     
10      5.3   Investor Call Option      11      5.4   Acknowledgment      11   
  5.5   Period      11    6.   RIGHT OF PARTICIPATION      11      6.1   Right
of Participation      12      6.2   Post-Issuance Notice      14      6.3  
Excluded Transactions      15      6.4   Certain Provisions Applicable to
Options, Warrants and Convertible Securities      15      6.5   Acquired Shares
     15      6.6   Period      15   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONT’D)

 

             Page   7.   REGISTRATION RIGHTS      15      7.1   Demand
Registration Rights      16      7.2   Piggyback Registration Rights      17   
  7.3   Certain Other Provisions      18      7.4   Indemnification and
Contribution      20    8.   REMEDIES      22      8.1   Generally      22     
8.2   Deposit      23    9.   LEGENDS      23      9.1   Restrictive Legend     
23      9.2   1933 Act Legends      24      9.3   Stop Transfer Instruction     
24      9.4   Termination of 1933 Act Legend      24    10.   AMENDMENT,
TERMINATION, ETC.      24      10.1   Oral Modifications      24      10.2  
Written Modifications      24      10.3   Effect of Termination      24    11.  
DEFINITIONS      24      11.1   Certain Matters of Construction      24    12.  
MISCELLANEOUS      30      12.1   Authority; Effect      30      12.2   Notices
     31      12.3   Binding Effect, Etc.      32      12.4   Descriptive
Headings      32      12.5   Counterparts      32      12.6   Severability     
32    13.   GOVERNING LAW      32      13.1   Governing Law      32      13.2  
Consent to Jurisdiction      33      13.3   WAIVER OF JURY TRIAL      33     
13.4   Exercise of Rights and Remedies      33   

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (the “Agreement”) is made as of February 14, 2013 by
and among:

 

  (i) Burlington Holdings, Inc. (the “Company”);

 

  (ii) Bain Capital Fund IX, L.P., Bain Capital Integral Investors, LLC, BCIP
TCV, LLC, BCIP Associates - G, and K&E Investment Partners, L.P. - 2005 DIF
(together with their Permitted Transferees, the “Investors”); and

 

  (iii) The Persons listed on the signature page hereof as “Managers” and such
other Persons who from time to time become party hereto by executing a
counterpart signature page hereof and are designated by the Board as “Managers”
(the “Managers” and together with the Investors, the “Stockholders”).

Recitals

1. On or about the date hereof, BCFH Merger Sub, Inc. (“MergerSub”), a wholly
owned subsidiary of the Company, will merge with and into Burlington Coat
Factory Holdings, Inc., a Delaware corporation (“BCFH”), with BCFH being the
surviving corporation, pursuant to an Agreement and Plan of Merger dated
February 14, 2013, by and among the Company, MergerSub, Inc., and BCFH (the
“Merger Agreement”).

2. Upon the Closing (as defined below), the Company’s Common Stock and all
Options and Convertible Securities are held as set forth on Schedule I hereto.

3. The parties believe that it is in the best interests of the Company and the
Stockholders to set forth their agreements on certain matters.

Agreement

Therefore, the parties hereto hereby agree as follows:

 

1. EFFECTIVENESS; DEFINITIONS

1.1 Closing. This Agreement shall become effective upon consummation of the
merger contemplated by the Merger Agreement (the “Closing”).

1.2 Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 11
hereof.



--------------------------------------------------------------------------------

2. VOTING AGREEMENT

2.1 Election of Directors. Each holder of Shares hereby agrees to cast all votes
to which such holder is entitled in respect of the Shares, whether at any annual
or special meeting, by written consent or otherwise:

2.1.1 To fix the number of members of the board of directors of the Company (the
“Board”) at such number as may be specified from time to time by the Majority
Investors; and

2.1.2 To elect members of the Board, as follows:

(a) One (1) such individual as shall have been nominated by Bain Capital Fund
IX, LLC;

(b) and, for the remaining members of the Board, such individuals as shall have
been nominated by the Majority Investors.

The Company will cause the boards of directors of each of BCFH, Burlington Coat
Factory Investments Holdings, Inc., a Delaware corporation, and Burlington Coat
Factory Warehouse Corporation, a Delaware corporation, to consist at all times
of the same members as the Board.

2.2 Significant Transactions. Each holder of Shares agrees to cast all votes to
which such holder is entitled in respect of the Shares, whether at any annual or
special meeting, by written consent or otherwise, in the same proportion as
Investor Shares are voted by the Investors to approve any sale,
recapitalization, merger, consolidation, reorganization or any other transaction
or series of transactions involving the Company or its subsidiaries (or all or
any portion of their respective assets) in connection with, or in furtherance
of, the exercise by the Majority Investors of their rights under Section 4.2.

2.3 Consent to Amendment. Each holder of Shares agrees to cast all votes to
which such holder is entitled in respect of the Shares, whether at any annual or
special meeting, by written consent or otherwise, in the same proportion as
Investor Shares are voted by the Majority Investors to increase the number of
authorized shares of Common Stock to the extent necessary to permit the Company
to comply with the provisions of its Certificate of Incorporation or any
agreement to which the Company is a party.

2.4 Grant of Proxy. Each holder of Shares other than the Investors hereby grants
to the Investors an irrevocable proxy coupled with an interest to vote his
Shares in accordance with his agreements contained in this Section 2, which
proxy shall be valid and remain in effect until the provisions of this Section 2
expire pursuant to Section 2.6.

2.5 The Company. The Company agrees not to give effect to any action by any
holder of Shares or any other Person which is in contravention of this
Section 2.

2.6 Period. The foregoing provisions of this Section 2 shall expire on the
earliest of (a) a Change of Control, (b) an Initial Public Offering and (c) the
last date permitted by law.

 

3. TRANSFER RESTRICTIONS

No holder of Shares shall Transfer any of such Shares to any other Person except
as provided in this Section 3.

 

2



--------------------------------------------------------------------------------

3.1 Permitted Transferees.

3.1.1 Affiliates. Any holder of Shares may Transfer any or all of such Shares to
an Affiliate of such holder or to a Charitable Organization.

3.1.2 Estate Planning. Any holder of Shares who is a natural Person may Transfer
any or all of such Shares (i) by gift to, or for the benefit of, any Member or
Members of the Immediate Family of such holder, (ii) to a trust for the benefit
of such holder and/or any Member or Members of the Immediate Family of such
holder, or (iii) to any other trust in respect of which such holder serves as
trustee; provided, however, that the trust instrument governing such trust shall
provide that such holder, as trustee, shall retain sole and exclusive control
over the voting and disposition of such Shares until the termination of this
Agreement.

3.1.3 Upon Death. Subject to the provisions of Section 5.1, if applicable, upon
the death of any holder of Shares who is a natural Person, such Shares may be
distributed by the will or other instrument taking effect at death of such
holder or by applicable laws of descent and distribution to such holder’s
estate, executors, administrators and personal representatives, and then to such
holder’s heirs, legatees or distributees, whether or not such recipients are
Members of the Immediate Family of such holder or a Charitable Organization.

3.1.4 Investors and Company. Any holder of Shares may Transfer any or all of
such Shares to (a) any Investor or (b) with the Board’s approval, the Company or
any subsidiary of the Company.

3.1.5 Additional Permitted Transfers by the Investors. Any holder of Investor
Shares may Transfer any or all of such Shares (a) to an Investor or an
Affiliated Fund or (b) to its partners or members or to Affiliates of any of the
foregoing.

No Transfer permitted under the terms of this Section 3.1 shall be effective
unless the transferee of such Shares (each, a “Permitted Transferee”) has
delivered to the Company a written acknowledgment and agreement in form and
substance reasonably satisfactory to the Company that such Shares to be received
by such Permitted Transferee shall remain Investor Shares or Management Shares,
as the case may be, and shall be subject to all of the provisions of this
Agreement and that such Permitted Transferee shall be bound by, and shall be a
party to, this Agreement as the holder of Investor Shares or Management Shares,
as the case may be, hereunder; provided, however, that Shares Transferred to any
director, officer or employee of, or consultant or adviser to, the Company or
any of its subsidiaries by a holder of Investor Shares shall thereafter become
Management Shares hereunder; and provided further that no Transfer by any holder
of Shares to a Permitted Transferee shall relieve such holder of any of its
obligations hereunder.

3.2 Tag Alongs, Drag Alongs, Etc. In addition to Transfers permitted under
Section 3.1:

(a) any holder of Investor Shares may Transfer such Shares if (i) such holder
has complied with the “tag along” provisions contained in Section 4.1 or
(ii) the Majority Investors have exercised their “drag along” rights set forth
in Section 4.2; and

(b) any holder of Shares may Transfer any or all of such Shares in accordance
with the provisions, terms and conditions of Section 4.1 and 4.2.

 

3



--------------------------------------------------------------------------------

Any Shares Transferred after compliance with the terms of Section 4.1 or 4.2
shall conclusively be deemed thereafter not to be Shares or Registrable
Securities under this Agreement and not to be subject to any of the provisions
hereof or entitled to the benefit of any of the provisions hereof.

3.3 Transfers to the Public. Subject to the provisions of Section 7.3.4, any
holder of Shares may Transfer such Shares in a Public Offering or, after the
closing of the Initial Public Offering, pursuant to Rule 144, if such transfer
would not result in the Relative Ownership Percentage (as defined below) of the
Management Shares owned by such Manager immediately following the effective time
of such Transfer (the “Determination Time”) being less than the Relative
Ownership Percentage of the Shares owned by the Investors immediately following
the Determination Time. For purposes of this Section 3.3, “Relative Ownership
Percentage” means:

(a) with respect to the Shares held by such Manager, a fraction (expressed as a
percentage), (A) the numerator of which is the number of Shares owned by such
Manager immediately following the Determination Time and (B) the denominator of
which is the aggregate number of Shares purchased by or issued to such Manager
at any time prior to the Determination Time, and

(b) with respect to the Shares held by the Investors, a fraction (expressed as a
percentage), (A) the numerator of which is the aggregate number of Shares owned
by the Investors immediately following the Determination Time and (B) the
denominator of which is the aggregate number of Shares purchased by or issued to
the Investors at any time prior to the Determination Time.

3.3.1 Following the Initial Public Offering, any Investor or Manager
Transferring Shares shall notify the Company following the consummation of such
Transfer of the number of Shares Transferred. Any Manager wishing to Transfer
Shares pursuant to Section 3.3 shall be entitled to obtain prior to such
Transfer, and rely upon, a statement from the Company, of the number of Shares
that such Manager may Transfer pursuant to this Section 3.3.

3.3.2 Any Shares Transferred pursuant to this Section 3.3 shall conclusively be
deemed thereafter not to be Shares or Registrable Securities under this
Agreement and not to be subject to any of the provisions hereof or entitled to
the benefit of any of the provisions hereof

3.4 Transfers Pursuant to Section 5. Management Shares may be transferred
pursuant to the terms of Section 5. Any Shares Transferred to the Company
pursuant to Section 5 shall conclusively be deemed thereafter not to be Shares
or Registrable Securities under this Agreement and not to be subject to any of
the provisions hereof or entitled to the benefit of any of the provisions
hereof. Any Shares Transferred to the Investors pursuant to Section 5 shall
conclusively be deemed thereafter to be Investor Shares and Registrable
Securities under this Agreement and shall be subject to, and entitled to the
benefit of, the provisions hereof.

 

4



--------------------------------------------------------------------------------

3.5 Impermissible Transfer. Any attempted Transfer of Shares not permitted under
the terms of this Section 3 shall be null and void, and the Company shall not in
any way give effect to any such impermissible Transfer.

3.6 Period. The foregoing provisions of this Section 3 shall expire upon the
earlier of (a) a Change of Control and (b) provided that a Public Offering has
occurred, the earlier of (i) the fifth anniversary of such Public Offering and
(ii) the date on which the Relative Ownership Percentage of the Investors is
less than 33.3%.

 

4. INVESTOR TRANSFER RIGHTS; “TAG ALONG” AND “DRAG ALONG” RIGHTS.

4.1 Tag Along. If one or more holders of Investor Shares (each such holder, a
“Prospective Selling Investor”) proposes to Transfer any such Shares to any
Prospective Buyer in a transaction subject to Section 3.2(a)(i), then as
required by Section 3.2(a)(i):

4.1.1 Notice. The Prospective Selling Investors shall deliver a written notice
(the “Tag Along Notice”) to each other holder of Shares (each, a “Tag Along
Holder”) at least ten business days prior to such proposed Transfer. The Tag
Along Notice shall include:

(a) The principal terms of the proposed Sale insofar it relates to such Shares,
including (i) the number and class of the Shares to be purchased from the
Prospective Selling Investors, (ii) with respect to each class of Shares to be
purchased from the Prospective Selling Investors, the fraction(s) expressed as a
percentage, determined by dividing the number of Shares of such class to be
purchased from the Prospective Selling Investors by the total number of Investor
Shares owned by the Investors (the “Tag Along Sale Percentage”), (iii) the
maximum and minimum per share purchase price, and (iv) the name and address of
the Prospective Buyer; and

(b) An invitation to each Tag Along Holder to make an offer to include in the
proposed Sale to the applicable Prospective Buyer an additional number of Shares
of the applicable class held by such Tag Along Holder (not in any event to
exceed in the case of a Tag Along Holder and all of his Permitted Transferees
the Tag Along Sale Percentage of the total number of Shares of the applicable
class owned by such Tag Along Holder), on the same terms and conditions (subject
to Section 4.3.4 in the case of Options, Warrants and Convertible Securities),
with respect to each Share Sold, as the Prospective Selling Investors shall Sell
each of their Shares.

4.1.2 Exercise. Within ten business days after the effectiveness of the Tag
Along Notice, each Tag Along Holder desiring to make an offer to include issued
and outstanding Shares in the proposed Sale (each a “Participating Seller” and,
together with the Prospective Selling Investors, collectively, the “Tag Along
Sellers”) shall furnish a written notice (the “Tag Along Offer”) to the
Prospective Selling Investors offering to include an additional number of Shares
of the applicable class (not in any event to exceed the Tag Along Sale
Percentage of the total number of Shares of the applicable class owned by such
Participating Seller) which such Participating Seller desires to have included
in the proposed Sale. Each Tag Along Holder who does not accept the Prospective
Selling Investors’ invitation to make an offer to include Shares in the proposed
Sale shall be deemed to have waived all of his rights with

 

5



--------------------------------------------------------------------------------

respect to such Sale, and the Tag Along Sellers shall thereafter be free to Sell
to the Prospective Buyer, at a per share price no greater than the maximum per
share price set forth in the Tag Along Notice and on other principal terms which
are not materially more favorable to the Tag Along Sellers than those set forth
in the Tag Along Notice, without any further obligation to such non-accepting
Tag Along Holder.

4.1.3 Irrevocable Offer. The offer of each Participating Seller contained in his
Tag Along Offer shall be irrevocable, and, to the extent such offer is accepted,
such Participating Seller shall be bound and obligated to Sell in the proposed
Sale on the same terms and conditions, with respect to each Share Sold (subject
to Section 4.3.4 in the case of Options, Warrants and Convertible Securities),
as the Prospective Selling Investors, up to such number of Shares as such
Participating Seller shall have specified in his Tag Along Offer; provided,
however, that if the principal terms of the proposed Sale change with the result
that the per share price shall be less than the minimum per share price set
forth in the Tag Along Notice or the other principal terms shall be materially
less favorable to the Tag Along Sellers than those set forth in the Tag Along
Notice, each Participating Seller shall be permitted to withdraw the offer
contained in his Tag Along Offer and shall be released from his obligations
thereunder.

4.1.4 Reduction of Shares Sold. The Prospective Selling Investors shall attempt
to obtain the inclusion in the proposed Sale of the entire number of Shares
which each of the Tag Along Sellers requested to have included in the Sale (as
evidenced in the case of the Prospective Selling Investors by the Tag Along
Notice and in the case of each Participating Seller by such Participating
Seller’s Tag Along Offer). In the event the Prospective Selling Investors shall
be unable to obtain the inclusion of such entire number of Shares in the
proposed Sale, the number of Shares of each class to be sold in the proposed
Sale shall be allocated among the Tag Along Sellers in proportion, as nearly as
practicable, to the respective number of Shares of such class owned by all Tag
Along Sellers.

4.1.5 Additional Compliance. If the Prospective Selling Investors have not
completed the proposed Sale by the end of the 180th day following the date of
the effectiveness of the Tag Along Notice, each Participating Seller shall be
released from his obligations under his Tag Along Offer, the Tag Along Notice
shall be null and void, and it shall be necessary for a separate Tag Along
Notice to be furnished, and the terms and provisions of this Section 4.1
separately complied with, in order to consummate such proposed Sale pursuant to
this Section 4.1, unless the failure to complete such proposed Sale resulted
from any failure by any Participating Seller to comply with the terms of this
Section 4.1.

4.2 Drag Along. Each holder of Shares hereby agrees, if requested by the
Majority Investors, to Sell the same percentage (the “Drag Along Sale
Percentage”) of each class of such Shares, directly or indirectly, that is
proposed to be sold by the holders of Investor Shares (each such holder, a
“Prospective Selling Investor”) to a Prospective Buyer in a Change of Control,
in the manner and on the terms set forth in this Section 4.2.

4.2.1 Exercise. If the Majority Investors elect to exercise their rights under
this Section 4.2, the Prospective Selling Investors shall furnish a written
notice (the “Drag Along Notice”) to each other holder of Shares. The Drag Along
Notice shall set forth the principal terms of the proposed Sale insofar as it
relates to such Shares including (i) the number and class

 

6



--------------------------------------------------------------------------------

of Shares to be acquired from the Prospective Selling Investors, (ii) the Drag
Along Sale Percentage applicable to each class of Shares, (iii) the per share
consideration to be received in the proposed Sale applicable to each class of
Shares and (iv) the name and address of the Prospective Buyer. If the
Prospective Selling Investors consummate the proposed Sale to which reference is
made in the Drag Along Notice, each other holder of Shares (each a
“Participating Seller”, and, together with the Prospective Selling Investors,
collectively, the “Drag Along Sellers”) shall be bound and obligated to Sell the
applicable Drag Along Sale Percentage of his Shares of such class in the
proposed Sale on the same terms and conditions, with respect to each Share Sold
(subject to Section 4.3.4 in the case of Options and Warrants), as the
Prospective Selling Investors shall Sell each Investor Share of the same class
in the Sale (subject to Section 4.3.4 in the case of Options and Warrants). If
at the end of the 180th day following the date of the effectiveness of the Drag
Along Notice the Prospective Selling Investors have not completed the proposed
Sale, the Drag Along Notice shall be null and void, each Participating Seller
shall be released from his obligation under the Drag Along Notice and it shall
be necessary for a separate Drag Along Notice to be furnished and the terms and
provisions of this Section 4.2 separately complied with, in order to consummate
such proposed Sale pursuant to this Section 4.2.

4.3 Miscellaneous. The following provisions shall be applied to any proposed
Sale to which Section 4.1 or 4.2 applies:

4.3.1 Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4.1 or Section 4.2
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (a) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities or (b) the provision to any Tag Along Seller or Drag Along Seller of
any information regarding the Company, such securities or the issuer thereof,
such Participating Seller shall not have the right to Sell Shares in such
proposed Sale. In such event, the Prospective Selling Investors shall have the
right, but not the obligation, to cause to be paid to such Participating Seller
in lieu thereof, against surrender of the Shares (in accordance with
Section 4.3.6 hereof) which would have otherwise been Sold by such Participating
Seller to the Prospective Buyer in the proposed Sale, an amount in cash equal to
the Fair Market Value of such Shares as of the date such securities would have
been issued in exchange for such Shares.

4.3.2 Further Assurances. Each Participating Seller, whether in his capacity as
a Participating Seller, stockholder, officer or director of the Company, or
otherwise, shall take or cause to be taken all such actions as may be necessary
or reasonably desirable in order expeditiously to consummate each Sale pursuant
to Section 4.1 or Section 4.2 and any related transaction, including executing,
acknowledging and delivering consents, assignments, waivers and other documents
or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Prospective Selling
Investors and the Prospective Buyer; provided, however, that Participating
Sellers shall be obligated to become liable in respect of any representations,
warranties, covenants, indemnities or otherwise to the Prospective Buyer solely
to the extent provided in the immediately following sentence. Without limiting
the generality of the foregoing, each Participating Seller agrees to execute and
deliver such agreements as may be reasonably specified by the Prospective
Selling Investors to which such Prospective Selling Investors will also be
party, including agreements to (a) (i) make individual

 

7



--------------------------------------------------------------------------------

representations, warranties, covenants and other agreements as to the
unencumbered title to its Shares and the power, authority and legal right to
Transfer such Shares and the absence of any Adverse Claim with respect to such
Shares and (ii) be liable without limitation as to such representations,
warranties, covenants and other agreements and (b) be liable (whether by
purchase price adjustment, indemnity payments or otherwise) in respect of
representations, warranties, covenants and agreements in respect of the Company
and its subsidiaries; provided, however, that the aggregate amount of liability
described in this clause (b) in connection with any Sale of Shares shall not
exceed the lesser of (i) such Participating Seller’s pro rata portion of any
such liability, to be determined in accordance with such Participating Seller’s
portion of the total value of Shares included in such Sale or (ii) the proceeds
to such Participating Seller in connection with such Sale.

4.3.3 Sale Process. The Majority Investors shall, in their sole discretion,
decide whether or not to pursue, consummate, postpone or abandon any proposed
Sale and the terms and conditions thereof. No Investor or any Affiliate of any
Investor shall have any liability to any other holder of Shares arising from,
relating to or in connection with the pursuit, consummation, postponement,
abandonment or terms and conditions of any proposed Sale except to the extent
such Investor shall have failed to comply with the provisions of this Section 4.

4.3.4 Treatment of Options, Warrants and Convertible Securities. Each
Participating Seller agrees that to the extent he desires or is required to
include Options, Warrants or Convertible Securities in any Sale of Shares
pursuant to Section 4, he shall be deemed to have exercised, converted or
exchanged such Options, Warrants or Convertible Security immediately prior to
the closing of such Sale to the extent necessary to Sell Common Stock to the
Prospective Buyer, except to the extent permitted under the terms of any such
Option, Warrant or Convertible Security (or any agreement applicable thereto)
and agreed by the Prospective Buyer. If any Participating Seller shall Sell
Options, Warrants or Convertible Securities in any Sale pursuant to Section 4,
such Participating Seller shall receive in exchange for such Options, Warrants
or Convertible Securities consideration equal to the amount (if greater than
zero) determined by multiplying (a) the purchase price per share of Common Stock
received by the Prospective Selling Investors in such Sale less the exercise
price, if any, per share of such Option, Warrant or Convertible Security by
(b) the number of shares of Common Stock issuable upon exercise, conversion or
exchange of such Option, Warrant or Convertible Security (to the extent
exercisable, convertible or exchangeable at the time of such Sale), subject to
reduction for any tax or other amounts required to be withheld under applicable
law.

4.3.5 Expenses. All reasonable costs and expenses incurred by the Prospective
Selling Investors or the Company in connection with any proposed Sale pursuant
to this Section 4 (whether or not consummated), including all attorneys fees and
expenses, all accounting fees and charges and all finders, brokerage or
investment banking fees, charges or commissions, shall be paid by the Company.
Any reasonable costs and expenses incurred by or on behalf of any or all of the
other Tag Along Seller(s) or Drag Along Seller(s) in connection with any
proposed Sale pursuant to this Section 4 (whether or not consummated) shall be
borne by the Company; provided, however, that the foregoing shall only include
the reasonable fees and expenses for one counsel for the other Tag Along
Seller(s) or Drag Along Seller(s); provided, further, that any incremental costs
or expenses, the incurrence of which is specifically requested by the Tag Along
Seller(s) or the Drag Along Seller(s), as the case may be, which are not of the
nature incurred by the Prospective Selling Investors, shall be borne by such Tag
Along Seller(s) or Drag Along Seller(s).

 

8



--------------------------------------------------------------------------------

4.3.6 Closing. The closing of a Sale to which Section 4.1 or 4.2 applies shall
take place at such time and place as the Prospective Selling Investors shall
specify by notice to each Participating Seller. At the closing of such Sale,
each Participating Seller shall deliver the certificates evidencing the Shares
to be Sold by such Participating Seller, duly endorsed, or with stock (or
equivalent) powers duly endorsed, for transfer with signature guaranteed, free
and clear of any liens or encumbrances, with any stock (or equivalent) transfer
tax stamps affixed, against delivery of the applicable consideration.

4.4 Period. The foregoing provisions of this Section 4 shall expire on the
earlier of (a) a Change of Control or (b) the closing of an Initial Public
Offering.

 

5. OPTIONS TO PURCHASE MANAGEMENT SHARES.

5.1 Call Options. Except as the Company may otherwise agree in writing with any
Manager with respect to Shares held by such Manager or originally issued to such
Manager but held by one or more Permitted Transferees (collectively, the
“Management Call Group”), upon any termination of the employment by the Company
and its subsidiaries of any Manager (by the Company, such Manager or otherwise),
the Company shall have the right to purchase all or any portion of the
Management Shares held by the Management Call Group on the following terms (the
“Company Call Option”):

5.1.1 Purchased Management Shares. The Company may purchase all or any portion
of the Purchased Management Shares held by such Manager (or his direct or
indirect Permitted Transferees, if applicable) at a per Share price equal to the
Fair Market Value of such Shares as determined in Section 5.1.3.

5.1.2 Option Shares. The Company may purchase all or any portion of the Option
Shares held by such Manager (or his direct or indirect Permitted Transferees, if
applicable) at a per Share price equal to the Fair Market Value of such Shares
as determined in Section 5.1.3; provided that in the event (i) such termination
of employment was by the Company for Cause, or (ii) following such termination
of employment (for any reason) such Manager has breached any non-competition
obligation he or she has to the Company under any agreement, the per Share
purchase price shall be equal to the lesser of the exercise price paid by such
Manager to obtain such Option Shares and the Fair Market Value of such Shares as
determined in Section 5.1.3. Furthermore, to the extent that following such time
as the Company repurchases a Manager’s Options Shares, such Manager breaches any
non-competition obligation he or she has to the Company under any agreement, the
Company shall be entitled to recover from such Manager any amounts paid in
excess of that contemplated by clause (ii) above.

5.1.3 Determination Date.

(a) In the case of Shares other than Option Shares or Shares that have vested
pursuant to a restricted stock grant, the purchase price per Share shall be
determined as of the date on which the Company Call Notice (as defined below) is
delivered.

(b) In the case of Option Shares or Shares that have vested pursuant to a
restricted stock grant, the purchase price per Share shall be determined as of
the later of (i) the 181st day after the exercise of the applicable Option or
after such Share has vested pursuant to the terms of the restricted stock grant,
as applicable, and (ii) the date on which the Company Call Notice (as defined
below) is delivered.

 

9



--------------------------------------------------------------------------------

5.1.4 Notices, Etc. Any Company Call Option may be exercised by delivery of
written notice thereof (the “Company Call Notice”) to all members of the
applicable Management Call Group within 180 days after the effectiveness of the
applicable termination of the employment, consultancy or directorship, or, with
respect to Option Shares, if later, 180 days after the exercise of the Option to
which such Option Shares relate. The Company Call Notice shall state that the
Company has elected to exercise the Company Call Option, and the number and
price of the Shares with respect to which the Company Call Option is being
exercised.

5.1.5 Vesting. The rights of the Company and the Investors to purchase
Management Shares under this Section 5 are in addition to, and do not modify,
any vesting requirements that may be included in the terms of any Management
Shares that are Options or Option Shares (or any agreement relating thereto).

5.2 Closing.

5.2.1 The closing of any purchase and sale of Management Shares pursuant to this
Section 5 shall take place as soon as reasonably practicable, and in any event
not later than 30 days after delivery of the Company Call Notice or, in the case
of Option Shares, if later, 30 days after the determination of the applicable
purchase price in accordance with Section 5.1.3 (provided, that such time shall
be extended as necessary to comply with requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, or other applicable legal
requirements) at the principal office of the Company, or at such other time and
location as the parties to such purchase may mutually determine.

5.2.2 At the closing of any purchase and sale of Management Shares following the
exercise of any Company Call Option, the holders of Shares to be sold shall
deliver to the Company a certificate or certificates representing the Shares to
be purchased by the Company duly endorsed, or with stock (or equivalent) powers
duly endorsed, for transfer with signature guaranteed, free and clear of any
lien or encumbrance, with any necessary stock (or equivalent) transfer tax
stamps affixed, and the Company shall pay to such holder by certified or bank
check or wire transfer of immediately available federal funds the purchase price
of the Shares being purchased by the Company. The delivery of a certificate or
certificates for Shares by any Person selling Shares pursuant to any Company
Call Option shall be deemed a representation and warranty by such Person that:
(i) such Person has full right, title and interest in and to such Shares;
(ii) such Person has all necessary power and authority and has taken all
necessary action to sell such Shares as contemplated; (iii) such Shares are free
and clear of any and all liens or encumbrances and (iv) there is no Adverse
Claim with respect to such Shares.

 

10



--------------------------------------------------------------------------------

5.2.3 If (i) any payment of cash is required upon the purchase of Management
Shares by the Company upon the exercise of any Company Call Option or (ii) any
payment on a promissory note issued under this Section 5.2.3 comes due, and, in
either case such payment would constitute, result in or give rise to any breach
or violation of, or any default or right or cause of action under, any agreement
by which the Company or any of its subsidiaries is, from time to time, a party,
then the Company will issue a promissory note in the aggregate principal amount
of such payment, the principal amount of which note will be due and payable five
(5) Business Days after the date at which a cash payment paying off such
promissory note could be made without resulting in or giving rise to any breach
or violation of, or any default or right or cause of action under, any agreement
by which the Company or any of its subsidiaries is, from time to time, a party,
and interest will accrue thereon at a rate equal to the prime commercial lending
rate of Citibank, N.A. in the City of New York in effect at the time the Company
Call Notice is delivered. At such time, the Company shall promptly notify the
holder of such promissory note and make a payment on each such promissory note.
If more than one such promissory note is outstanding at the time of payment,
payment shall be made to the holders of all such promissory notes on a pro rata
basis.

5.3 Investor Call Option. If the Company shall elect not to purchase pursuant to
Section 5.1 any or all Management Shares held by a Manager or originally issued
to such Manager but held by one or more Permitted Transferees, the Company shall
notify the Investors and the Investors may purchase any or all of the remaining
Management Shares held by such Persons for the purchase price identified in
Section 5.1; provided, that nothing in this Section 5.3 will operate to extend
the time within which the Company Call Notice may be delivered pursuant to
Section 5.1.4 hereof. The right to purchase such Shares shall be allocated pro
rata among the Investors (unless the Investors otherwise agree).

5.4 Acknowledgment. Each holder of Management Shares acknowledges and agrees
that neither the Company nor any Person directly or indirectly affiliated with
the Company (in each case whether as a director, officer, manager, employee,
agent or otherwise) shall have any duty or obligation to affirmatively disclose
to him, and he shall not have any right to be advised of, any material
information regarding the Company or otherwise at any time prior to, upon, or in
connection with any termination of his employment by the Company and its
subsidiaries upon the exercise of any Company Call Option or any purchase of the
Shares in accordance with the terms hereof.

5.5 Period. The foregoing provisions of this Section 5 shall expire with respect
to any Management Shares upon the earlier of (i) a Change of Control and
(ii) the closing of an Initial Public Offering.

 

6. RIGHT OF PARTICIPATION

The Company shall not, and shall not permit any direct or indirect subsidiary of
the Company (the Company and each such subsidiary, an “Issuer”) to, issue or
sell any shares of any of its capital stock or any securities convertible into
or exchangeable for any shares of its capital stock, issue or grant any options
or warrants for the purchase of, or enter into any agreements providing for the
issuance (contingent or otherwise) of, any of its capital stock or any stock or
securities convertible into or exchangeable for any shares of its capital stock,
in each case, to any Investor or Affiliated Fund (each an “Issuance” of “Subject
Securities”), except in compliance with the provisions of Section 6.1 or 6.2.

 

11



--------------------------------------------------------------------------------

6.1 Right of Participation.

6.1.1 Offer. Not fewer than fifteen days prior to the consummation of an
Issuance, a notice (the “Participation Notice”) shall be furnished by the Issuer
to each holder of Investor Shares, Purchased Management Shares and/or Option
Shares (the “Participation Offerees”). The Participation Notice shall include:

(a) The principal terms of the proposed Issuance, including (i) the amount and
kind of Subject Securities to be included in the Issuance, (ii) the number of
Equivalent Shares represented by such Subject Securities (if applicable),
(iii) the percentage of the total number of Equivalent Shares outstanding as of
immediately prior to giving effect to such Issuance which the number of
Equivalent Shares held by such Participation Offeree in his capacity as a
Participation Offeree constitutes (the “Participation Portion”), (iv) the
maximum and minimum price (including if applicable, the maximum and minimum
Price Per Equivalent Share) per unit of the Subject Securities, and (v) the name
and address of the Person to whom the Subject Securities will be issued (the
“Prospective Subscriber”); and

(b) An offer by the Issuer to issue, at the option of each Participation
Offeree, to such Participation Offeree such portion of the Subject Securities to
be included in the Issuance as may be requested by such Participation Offeree
(not to exceed the Participation Portion of the total amount of Subject
Securities to be included in the Issuance), on the same terms and conditions,
with respect to each unit of Subject Securities issued to the Participation
Offerees, as each of the Prospective Subscribers shall be issued units of
Subject Securities.

6.1.2 Exercise.

(a) General. Each Participation Offeree desiring to accept the offer contained
in the Participation Notice shall send a written commitment to the Issuer within
fifteen days after the effectiveness of the Participation Notice specifying the
amount of Subject Securities (not in any event to exceed the Participation
Portion of the total amount of Subject Securities to be included in the
Issuance) which such Participation Offeree desires to be issued (each a
“Participating Buyer”). Each Participation Offeree who has not so accepted such
offer shall be deemed to have waived all of his rights with respect to the
Issuance, and the Issuer shall thereafter be free to issue Subject Securities in
the Issuance to the Prospective Subscriber and any Participating Buyers, at a
price no less than the minimum price set forth in the Participation Notice and
on other principal terms not materially more favorable to the Prospective
Subscriber than those set forth in the Participation Notice, without any further
obligation to such non-accepting Participation Offerees. If, prior to
consummation, the terms of such proposed Issuance shall change with the result
that the price shall be less than the minimum price set forth in the
Participation Notice or the other principal terms shall be materially more
favorable to the Prospective Subscriber than those set forth in the
Participation Notice, it shall be

 

12



--------------------------------------------------------------------------------

necessary for a separate Participation Notice to be furnished, and the terms and
provisions of this Section 6.1 separately complied with, in order to consummate
such Issuance pursuant to this Section 6.1.

(b) Irrevocable Acceptance. The acceptance of each Participating Buyer shall be
irrevocable except as hereinafter provided, and each such Participating Buyer
shall be bound and obligated to acquire in the Issuance on the same terms and
conditions, with respect to each unit of Subject Securities issued, as the
Prospective Subscriber, such amount of Subject Securities as such Participating
Buyer shall have specified in such Participating Buyer’s written commitment.

(c) Time Limitation. If at the end of the 180th day following the date of the
effectiveness of the Participation Notice the Issuer has not completed the
Issuance, each Participating Buyer shall be released from his obligations under
the written commitment, the Participation Notice shall be null and void, and it
shall be necessary for a separate Participation Notice to be furnished, and the
terms and provisions of this Section 6.1 separately complied with, in order to
consummate such Issuance pursuant to this Section 6.1.

6.1.3 Other Securities. The Issuer may condition the participation of the
Participation Offerees in an Issuance upon the purchase by such Participation
Offerees of any securities (including debt securities) other than Subject
Securities (“Other Securities”) in the event that the participation of the
Prospective Subscriber in such Issuance is so conditioned. In such case, each
Participating Buyer shall acquire in the Issuance, together with the Subject
Securities to be acquired by it, Other Securities in the same proportion to the
Subject Securities to be acquired by it as the proportion of Other Securities to
Subject Securities being acquired by the Prospective Subscriber in the Issuance,
on the same terms and conditions, as to each unit of Subject Securities and
Other Securities issued to the Participating Buyers, as the Prospective
Subscriber shall be issued units of Subject Securities and Other Securities.

6.1.4 Certain Legal Requirements. In the event that the participation in the
Issuance by a holder of Shares as a Participating Buyer would require under
applicable law (a) the registration or qualification of such securities or of
any person as a broker or dealer or agent with respect to such securities or
(b) the provision to any holder of Shares of any information regarding the
Company, such securities or the issuer thereof, such holder of Shares shall not
have the right to participate in the Issuance. Without limiting the generality
of the foregoing, it is understood and agreed that neither the Company nor the
Issuer shall be under any obligation to effect a registration of such securities
under the Securities Act or similar state statutes.

6.1.5 Further Assurances. Each Participation Offeree and each Stockholder to
whom the Shares held by such Participation Offeree were originally issued,
shall, whether in his capacity as a Participating Buyer, Stockholder, officer or
director of the Company, or otherwise, take or cause to be taken all such
reasonable actions as may be necessary or reasonably desirable in order
expeditiously to consummate each Issuance pursuant to this Section 6.1 and any
related transactions, including executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the

 

13



--------------------------------------------------------------------------------

Company, the Issuer and the Prospective Subscriber. Without limiting the
generality of the foregoing, each such Participating Buyer and Stockholder
agrees to execute and deliver such subscription and other agreements specified
by the Company to which the Prospective Subscriber will be party.

6.1.6 Expenses. All reasonable costs and expenses incurred by the holders of
Investor Shares or the Issuer in connection with any proposed Issuance of
Subject Securities (whether or not consummated), including all attorney’s fees
and charges, all accounting fees and charges and all finders, brokerage or
investment banking fees, charges or commissions, shall be paid by the Company.
Any costs and expenses incurred by or on behalf of any other holder of Shares in
connection with such proposed Issuance of Subject Securities (whether or not
consummated) shall be borne by such holder.

6.1.7 Closing. The closing of an Issuance pursuant to Section 6.1 shall take
place at such time and place as the Issuer shall specify by notice to each
Participating Buyer. At the Closing of any Issuance under this Section 6.1.7,
each Participating Buyer shall be delivered the notes, certificates or other
instruments evidencing the Subject Securities (and, if applicable, Other
Securities) to be issued to such Participating Buyer, registered in the name of
such Participating Buyer or his designated nominee, free and clear of any liens
or encumbrances, with any transfer tax stamps affixed, against delivery by such
Participating Buyer of the applicable consideration.

6.2 Post-Issuance Notice. Notwithstanding the notice requirements of Sections
6.1.1 and 6.1.2, the Company may proceed with any Issuance prior to having
complied with the provisions of Section 6.1; provided that the Issuer shall:

(a) provide to each holder of Shares who would have been a Participation Offeree
in connection with such Issuance (i) with prompt notice of such Issuance and
(ii) the Participation Notice described in Section 6.1.1 in which the actual
price per unit of Subject Securities (and, if applicable, actual Price Per
Equivalent Share) shall be set forth; and

(b) offer to issue to such holder of Shares such number of securities of the
type issued in the Issuance as may be requested by such holder of Shares (not to
exceed the Participation Portion that such holder of Shares would have been
entitled to pursuant to Section 6.1 multiplied by the sum of (a) the number of
Subject Securities included in the Issuance and (b) the aggregate number of
shares issued pursuant to this Section 6.2 with respect to such Issuance) on the
same economic terms and conditions with respect to such securities as the
subscribers in the Issuance received; and

(c) keep such offer open for a period of ten business days, during which period,
each such holder may accept such offer by sending a written acceptance to the
Issuer committing to purchase an amount of such securities (not in any event to
exceed the Participation Portion that such holder would have been entitled to
pursuant to Section 6.1 multiplied by the sum of (a) the number of Subject
Securities included in such issuance and (b) the aggregate number of shares
issued pursuant to this Section 6.2 with respect to such Issuance).

 

14



--------------------------------------------------------------------------------

6.3 Excluded Transactions. The provisions of this Section 6 shall not apply to
Issuances by the Company or any subsidiary of the Company as follows:

6.3.1 Any Issuance of Subject Securities upon the exercise or conversion of any
Stock, Options, Warrants or Convertible Securities outstanding on the date
hereof or Issued after the date hereof in compliance with the provisions of this
Section 6;

6.3.2 Any Issuance of Subject Securities to officers, employees, directors or
consultants of the Company or its subsidiaries in connection with such Person’s
employment, consulting arrangements or directorship with the Company or its
subsidiaries;

6.3.3 Any Issuance of Subject Securities in connection with (i) any business
combination or acquisition transaction involving the Company or any of its
subsidiaries, (ii) any joint venture or strategic partnership or (iii) the
incurrence or guarantee of indebtedness by the Company or any of its
subsidiaries;

6.3.4 Any Issuance of Subject Securities pursuant to a Public Offering;

6.3.5 The Issuance of Subject Securities to the Investors and Managers in
connection with the Closing; or

6.3.6 Any Issuance of Subject Securities in connection with any stock split,
stock dividend, stock combination or stock reclassification.

6.4 Certain Provisions Applicable to Options, Warrants and Convertible
Securities. In the event that the Issuance of Subject Securities shall result in
any increase in the number of shares of Common Stock issuable upon exercise,
conversion or exchange of any Options, Warrants or Convertible Securities, the
number of shares (or Equivalent Shares, if applicable) of Subject Securities
(and Other Securities, if applicable) which the holders of such Options,
Warrants or Convertible Securities, as the case may be, shall be entitled to
purchase pursuant to Section 6.1, if any, shall be reduced, share for share, by
the amount of any such increase.

6.5 Acquired Shares. Any Subject Securities acquired by any holder of Shares
pursuant to this Section 6 shall be deemed for all purposes hereof to be
Investor Shares or Management Shares hereunder of like kind with the Shares then
held by the acquiring holder.

6.6 Period. The foregoing provisions of this Section 6 shall expire on the
earlier of (a) a Change of Control or (b) the closing of the Initial Public
Offering.

 

7. REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each holder of Shares will perform and comply with such of the following
provisions as are applicable to such holder.

 

15



--------------------------------------------------------------------------------

7.1 Demand Registration Rights.

7.1.1 General. One or more holders of Investor Shares representing at least 25%
of the total amount of Investor Shares then outstanding (“Initiating
Investors”), by notice to the Company specifying the intended method or methods
of disposition, may request that the Company effect the registration under the
Securities Act for a Public Offering of all or a specified part of the
Registrable Securities held by such Initiating Investors (for purposes of this
Agreement, “Registrable Investor Securities” shall mean Registrable Securities
constituting Investor Shares). Upon receipt of any such request, the Company
will use its best efforts to effect the registration under the Securities Act of
the Registrable Securities which the Company has been requested to register by
such Initiating Investors together with all other Registrable Securities which
the Company has been requested to register pursuant to Section 7.2 by notice
delivered to the Company within 20 days after the Company has given the notice
required by Section 7.2.1 (which request shall specify the intended method of
disposition of such Registrable Securities), all to the extent requisite to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities which the Company has been so requested
to register; provided, however, that the Company shall not be obligated to take
any action to effect any such registration pursuant to this Section 7.1.1:

(a) Upon the request of the Company, provided that the Company shall be entitled
to make such request only once per any 365 day period, in which case the Company
may delay such registration until the later of (i) the 30th day following the
effective date of any registration statement pertaining to an underwritten
public offering of securities of the Company for its own account (other than a
Rule 145 Transaction, or a registration relating solely to employee benefit
plans) or (ii) the expiration of any lock-up agreement between the Investors or
the Company and the underwriter; or

(b) On any form other than Form S-3 (or any successor form) if the Company has
previously effected four or more registrations of Registrable Securities under
this Section 7.1.1 requested by Initiating Investors on any form other than Form
S-3 (or any successor form); provided, however, that no registrations of
Registrable Securities which shall not have become and remained effective in
accordance with the provisions of this Section 7 and no registrations of
Registrable Securities pursuant to which the Initiating Investors and all other
holders of Registrable Investor Securities joining therein are not able to
include at least 90% of the Registrable Securities which they desired to
include, shall be included in the calculation of numbers of registrations
contemplated by this clause (b).

7.1.2 Form. Except as otherwise provided above, each registration requested
pursuant to Section 7.1.1 shall be effected by the filing of a registration
statement on Form S-1 (or any other form which includes substantially the same
information as would be required to be included in a registration statement on
such form as currently constituted), unless the use of a different form has been
agreed to in writing by holders of at least a majority of the Registrable
Securities to be included in the proposed registration statement in question
(the “Majority Participating Investors”).

 

16



--------------------------------------------------------------------------------

7.1.3 Payment of Expenses. The Company shall pay all reasonable expenses of the
Initiating Investors incurred in connection with each registration of
Registrable Securities requested pursuant to this Section 7.1, which shall
include one legal counsel selected by the Initiating Investors, other than
underwriting discount and commission, if any, and applicable transfer taxes, if
any.

7.1.4 Additional Procedures. In the case of a registration pursuant to
Section 7.1 hereof, whenever the Majority Participating Investors shall request
that such registration shall be effected pursuant to an underwritten offering,
the Company shall include such information in the written notices to holders of
Registrable Securities referred to in Section 7.2. In such event, the right of
any holder of Registrable Securities to have securities owned by such holder
included in such registration pursuant to Section 7.1 shall be conditioned upon
such holder’s participation in such underwriting and the inclusion of such
holder’s Registrable Securities in the underwriting (unless otherwise mutually
agreed upon by the Majority Participating Investors and such holder). If
requested by such underwriters, the Company together with the holders of
Registrable Securities proposing to distribute their securities through such
underwriting will enter into an underwriting agreement with such underwriters
for such offering containing such representations and warranties by the Company
and such holders and such other terms and provisions as are customarily
contained in underwriting agreements with respect to secondary distributions,
including customary indemnity and contribution provisions (subject, in each
case, to the limitations on such liabilities set forth in this Agreement).

7.2 Piggyback Registration Rights.

7.2.1 Piggyback Registration.

(a) General. Each time the Company proposes to register any shares of Common
Stock under the Securities Act on a form which would permit registration of
Registrable Securities for sale to the public, for its own account and/or for
the account of an Investor or an Affiliated Fund (pursuant to Section 7.1 or
otherwise) for sale in a Public Offering, the Company will give notice to all
holders of Registrable Securities of its intention to do so. Any such holder
may, by written response delivered to the Company within 20 days after the
effectiveness of such notice, request that all or a specified part of the
Registrable Securities held by such holder be included in such registration. The
Company thereupon will use its reasonable efforts to cause to be included in
such registration under the Securities Act all shares of Registrable Securities
which the Company has been so requested to register by such holders, to the
extent required to permit the disposition (in accordance with the methods to be
used by the Company or other holders of shares of Common Stock in such Public
Offering) of the Registrable Securities to be so registered. No registration of
Registrable Securities effected under this Section 7.2 shall relieve the Company
of any of its obligations to effect registrations of Registrable Securities
pursuant to Section 7.1 hereof.

(b) Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 7.2 incidental to the
registration of any of its securities in connection with:

(i) Any Public Offering relating to employee benefit plans or dividend
reinvestment plans;

 

17



--------------------------------------------------------------------------------

(ii) Any Public Offering relating to the acquisition or merger after the date
hereof by the Company or any of its subsidiaries of or with any other
businesses; or

(iii) The Initial Public Offering, unless (i) such offering shall have been
initiated by the Investors pursuant to Section 7.1.1 or (ii) one or more
Investors shall have requested that all or a specified part of its Registrable
Securities be included in such offering pursuant to this Section 7.2.1; provided
that to the extent the underwriters of the Initial Public Offering conclude that
the inclusion of the Registrable Securities of any Stockholder would materially
compromise the pricing or marketability of the Initial Public Offering, then the
Company shall not be obligated to include such Stockholder’s Registrable
Securities in the Initial Public Offering.

7.2.2 Payment of Expenses. The Company shall pay all reasonable expenses of a
single legal counsel representing any and all holders of Registrable Securities
incurred in connection with each registration of Registrable Securities
requested pursuant to this Section 7.2.

7.2.3 Additional Procedures. Holders of Shares participating in any Public
Offering pursuant to this Section 7.2 shall take all such actions and execute
all such documents and instruments that are reasonably requested by the Company
to effect the sale of their Shares in such Public Offering, including being
parties to the underwriting agreement entered into by the Company and any other
selling shareholders in connection therewith and being liable in respect of the
representations and warranties by, and the other agreements (including customary
selling stockholder representations, warranties, indemnifications and “lock-up”
agreements) for the benefit of the underwriters; provided, however, that
(a) with respect to individual representations, warranties, indemnities and
agreements of sellers of Shares in such Public Offering, the aggregate amount of
such liability shall not exceed such holder’s net proceeds from such offering
and (b) to the extent selling stockholders give further representations,
warranties and indemnities, then with respect to all other representations,
warranties and indemnities of sellers of shares in such Public Offering, the
aggregate amount of such liability shall not exceed the lesser of (i) such
holder’s pro rata portion of any such liability, in accordance with such
holder’s portion of the total number of Shares included in the offering or
(ii) such holder’s net proceeds from such offering.

7.3 Certain Other Provisions.

7.3.1 Underwriter’s Cutback. In connection with any registration of shares, the
underwriter may determine that marketing factors (including an adverse effect on
the per share offering price) require a limitation of the number of shares to be
underwritten. Notwithstanding any contrary provision of this Section 7 and
subject to the terms of this Section 7.3.1, the underwriter may limit the number
of shares which would otherwise be included in such registration by excluding
any or all Registrable Securities from such registration (it being understood
that the number of shares which the Company seeks to have registered in such

 

18



--------------------------------------------------------------------------------

registration shall not be subject to exclusion, in whole or in part, under this
Section 7.3.1). Upon receipt of notice from the underwriter of the need to
reduce the number of shares to be included in the registration, the Company
shall advise all holders of the Company’s securities that would otherwise be
registered and underwritten pursuant hereto, and the number of shares of such
securities, including Registrable Securities, that may be included in the
registration shall be allocated in the following manner, unless the underwriter
in its sole discretion shall determine in good faith that marketing factors
require a different allocation: shares, other than Registrable Securities,
requested to be included in such registration by shareholders shall be excluded
unless the Company has, with the consent of the Majority Investors, granted
registration rights which are to be treated on an equal basis with Registrable
Securities for the purpose of the exercise of the underwriter cutback; and, if a
limitation on the number of shares is still required, the number of Registrable
Securities and other shares of Common Stock that may be included in such
registration shall be allocated among holders thereof in proportion, as nearly
as practicable, to the respective amounts of Common Stock which each shareholder
requested be registered in such registration. For purposes of any underwriter
cutback, all Common Stock held by any holder of Registrable Securities shall
also include any Common Stock held by the partners, retired partners,
shareholders or affiliated entities of such holder, or the estates and family
members of any such holder or such partners and retired partners, any trusts for
the benefit of any of the foregoing persons and, at the election of such holder
or such partners, retired partners, trusts or affiliated entities, any
Charitable Organization to which any of the foregoing shall have contributed
Common Stock prior to the execution of the underwriting agreement in connection
with such underwritten offering, and such holder and other persons shall be
deemed to be a single selling holder, and any pro rata reduction with respect to
such selling holder shall be based upon the aggregate amount of Common Stock
owned by all entities and individuals included in such selling holder, as
defined in this sentence. No securities excluded from the underwriting by reason
of the underwriter’s marketing limitation shall be included in such
registration. Upon delivery of a written request that Registrable Securities be
included in the underwriting pursuant to Section 7.1.1 or 7.2.1, the holder
thereof may not thereafter elect to withdraw therefrom without the written
consent the Company and the Majority Investors.

7.3.2 Other Actions. If and in each case when the Company is required to use its
best efforts to effect a registration of any Registrable Securities as provided
in this Section 7, the Company shall take appropriate and customary actions in
furtherance thereof, including: (a) promptly filing with the Commission a
registration statement and using reasonable efforts to cause such registration
statement to become effective, (b) preparing and filing with the Commission such
amendments and supplements to such registration statements as may be required to
comply with the Securities Act and to keep such registration statement effective
for a period not to exceed 270 days from the date of effectiveness or such
earlier time as the Registrable Securities covered by such registration
statement shall have been disposed of in accordance with the intended method of
distribution therefor or the expiration of the time when a prospectus relating
to such registration is required to be delivered under the Securities Act,
(c) use its best efforts to register or qualify such Registrable Securities
under the state securities or “blue sky” laws of such jurisdictions as the
sellers shall reasonably request; provided, however, that the Company shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it would not otherwise be so subject; and (d) otherwise cooperate
reasonably with, and take such customary actions as

 

19



--------------------------------------------------------------------------------

may reasonably be requested by the holders of Registrable Securities in
connection with, such registration, including, without limitation, participation
in due diligence sessions, drafting sessions, management presentations and “road
shows” by its officers and employees.

7.3.3 Selection of Underwriters and Counsel. The underwriters and legal counsel
to be retained in connection with any Public Offering shall be selected by the
Board or, in the case of an offering following a request therefor under
Section 7.1.1, the Initiating Investors.

7.3.4 Lock-Up. Without the prior written consent of the underwriters managing
any Public Offering, for a period beginning seven days immediately preceding and
ending on the 90th day (or in the case of the Initial Public Offering, 180th
day) following the effective date of the registration statement used in
connection with such offering, neither the Company nor any holder of Shares
(whether or not a selling shareholder pursuant to such registration statement)
shall (a) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise Transfer, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for such Common Stock or (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of Common Stock, whether any such transaction
described in clause (a) or (b) above is to be settled by delivery of such Common
Stock or such other securities, in cash or otherwise; provided, however, that
the foregoing restrictions shall not apply to (i) transactions relating to
shares of Common Stock or other securities acquired in open market transactions
after the completion of the Initial Public Offering, (ii) Transfers to a
Permitted Transferee of such holder in accordance with the terms of this
Agreement, (iii) conversions of shares of Common Stock into other classes of
Common Stock without change of holder or (iv) during the period preceding the
execution of the underwriting agreement in connection with an underwritten
offering, Transfers to a Charitable Organization.

7.3.5 Limitations on Subsequent Rights. The Company shall not enter into any
agreement that would provide any party the right to include securities in any
registration filed under Section 7.1.1 or 7.2.1 if such agreement provides such
party underwriters’ cutback rights that are more favorable than the
underwriters’ cutback rights provided to holders of Registrable Securities
pursuant to Section 7.3.1 of this Agreement.

7.4 Indemnification and Contribution.

7.4.1 Indemnities of the Company. In the event of any registration of any
Registrable Securities or other debt or equity securities of the Company or any
of its subsidiaries under the Securities Act pursuant to this Section 7 or
otherwise, and in connection with any registration statement or any other
disclosure document produced by or on behalf of the Company or any of its
subsidiaries including reports required and other documents filed under the
Exchange Act, and other documents pursuant to which any debt or equity
securities of the Company or any of its subsidiaries are sold (whether or not
for the account of the Company or its subsidiaries), the Company will, and
hereby does, and will cause each of its subsidiaries, jointly and severally, to
indemnify and hold harmless each seller of Registrable Securities, any Person
who is or might be deemed to be a controlling Person of the Company or any of
its subsidiaries

 

20



--------------------------------------------------------------------------------

within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, their respective direct and indirect partners, advisory board
members, directors, officers, trustees, members and shareholders, and each other
Person, if any, who controls any such seller or any such holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being referred to herein as a “Covered Person”), against any
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof), joint or several, to which such Covered Person may be or become
subject under the Securities Act, the Exchange Act, any other securities or
other law of any jurisdiction, the common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained or incorporated by reference in
any registration statement under the Securities Act, any preliminary prospectus
or final prospectus included therein, or any related summary prospectus, or any
amendment or supplement thereto, or any document incorporated by reference
therein, or any other such disclosure document (including reports and other
documents filed under the Exchange Act and any document incorporated by
reference therein) or other document or report, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation applicable to the Company or any
of its subsidiaries and relating to action or inaction in connection with any
such registration, disclosure document or other document or report, and will
reimburse such Covered Person for any legal or any other expenses incurred by it
in connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that neither the Company nor
any of its subsidiaries shall be liable to any Covered Person in any such case
to the extent that any such loss, claim, damage, liability, action or proceeding
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement, incorporated document or other such disclosure document or other
document or report, in reliance upon and in conformity with written information
furnished to the Company or to any of its subsidiaries through an instrument
duly executed by such Covered Person specifically stating that it is for use in
the preparation thereof. The indemnities of the Company and of its subsidiaries
contained in this Section 7.4.1 shall remain in full force and effect regardless
of any investigation made by or on behalf of such Covered Person and shall
survive any transfer of securities.

7.4.2 Indemnities to the Company. The Company and any of its subsidiaries may
require, as a condition to including any securities in any registration
statement filed pursuant to this Section 7, that the Company and any of its
subsidiaries shall have received an undertaking satisfactory to it from the
prospective seller of such securities, to indemnify and hold harmless the
Company and any of its subsidiaries, each director of the Company or any of its
subsidiaries, each officer of the Company or any of its subsidiaries who shall
sign such registration statement and each other Person (other than such seller),
if any, who controls the Company and any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act and each
other prospective seller of such securities with respect to any statement in or
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus included therein, or any amendment or
supplement thereto, or any other disclosure document (including reports and
other documents filed under the

 

21



--------------------------------------------------------------------------------

Exchange Act or any document incorporated therein) or other document or report,
if such statement or omission was made in reliance upon and in conformity with
written information furnished to the Company or any of its subsidiaries through
an instrument executed by such seller specifically stating that it is for use in
the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement, incorporated document
or other document or report. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Company, any
of its subsidiaries or any such director, officer or controlling Person and
shall survive any transfer of securities.

7.4.3 Contribution. If the indemnification provided for in Sections 7.4.1 or
7.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 7.4 (an
“Indemnitee”) in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder shall, in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) in such proportion as is appropriate
to reflect the relative fault of such indemnifying party on the one hand and
such Indemnitee on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof). The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or such Indemnitee
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties agree
that it would not be just or equitable if contribution pursuant to this
Section 7.4.3 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentence. The amount paid or payable by a contributing party
as a result of the losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to above in this Section 7.4.3 shall
include any legal or other expenses reasonably incurred by such Indemnitee in
connection with investigating or defending any such action or claim. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

7.4.4 Limitation on Liability of Holders of Registrable Securities. The
liability of each holder of Registrable Securities in respect of any
indemnification or contribution obligation of such holder arising under this
Section 7.4 shall not in any event exceed an amount equal to the net proceeds to
such holder (after deduction of all underwriters’ discounts and commissions)
from the disposition of the Registrable Securities disposed of by such holder
pursuant to such registration.

 

8. REMEDIES.

8.1 Generally. The Company and each holder of Shares shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder by the Company or any holder of
Shares. The parties acknowledge and

 

22



--------------------------------------------------------------------------------

agree that in the event of any breach of this Agreement, in addition to any
other remedies which may be available, each of the parties hereto shall be
entitled to specific performance of the obligations of the other parties hereto
and, in addition, to such other equitable remedies (including preliminary or
temporary relief) as may be appropriate in the circumstances.

8.2 Deposit. Without limiting the generality of Section 8.1, if any holder of
Shares fails to deliver to the purchaser thereof the certificate or certificates
evidencing Shares to be Sold pursuant to Section 4 or 5 hereof, such purchaser
may, at its option, in addition to all other remedies it may have, deposit the
purchase price (including any promissory note constituting all or any portion
thereof) for such Shares with any national bank or trust company having combined
capital, surplus and undivided profits in excess of One Hundred Million Dollars
($100,000,000) (the “Escrow Agent”) and the Company shall cancel on its books
the certificate or certificates representing such Shares and thereupon all of
such holder’s rights in and to such Shares shall terminate. Thereafter, upon
delivery to such purchaser by such holder of the certificate or certificates
evidencing such Shares (duly endorsed, or with stock powers duly endorsed, for
transfer, with signature guaranteed, free and clear of any liens or
encumbrances, and with any transfer tax stamps affixed), such purchaser shall
instruct the Escrow Agent to deliver the purchase price (without any interest
from the date of the closing to the date of such delivery, any such interest to
accrue to such purchaser) to such holder.

 

9. LEGENDS.

9.1 Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

The voting of the shares of stock represented by this certificate, and the sale,
encumbrance or other disposition thereof, are subject to the provisions of a
Stockholders Agreement to which the issuer and certain of its stockholders are
party, a copy of which may be inspected at the principal office of the issuer or
obtained from the issuer without charge.

Each certificate representing Investor Shares shall also have the following
legend endorsed conspicuously thereupon:

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Investor.

Each certificate representing Management Shares shall also have the following
legend endorsed conspicuously thereupon.

The shares of stock represented by this certificate were originally issued to,
or issued with respect to shares originally issued to, the following Manager.

Any person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

 

23



--------------------------------------------------------------------------------

9.2 1933 Act Legends. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act of 1933, as amended
(the “Act”), and may not be sold, assigned, pledged or otherwise transferred in
the absence of an effective registration under the Act covering the transfer or
an opinion of counsel, satisfactory to the issuer, that registration under the
Act is not required.

9.3 Stop Transfer Instruction. The Company will instruct any transfer agent not
to register the Transfer of any Shares until the conditions specified in the
foregoing legends are satisfied.

9.4 Termination of 1933 Act Legend. The requirement imposed by Section 9.2
hereof shall cease and terminate as to any particular Shares (a) when, in the
opinion of Kirkland & Ellis LLP, or other counsel reasonably acceptable to the
Company, such legend is no longer required in order to assure compliance by the
Company with the Securities Act or (b) when such Shares have been effectively
registered under the Securities Act or transferred pursuant to Rule 144.
Wherever (x) such requirement shall cease and terminate as to any Shares or
(y) such Shares shall be transferable under paragraph (b)(1)(i) of Rule 144, the
holder thereof shall be entitled to receive from the Company, without expense,
new certificates not bearing the legend set forth in Section 9.2 hereof.

 

10. AMENDMENT, TERMINATION, ETC.

10.1 Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

10.2 Written Modifications. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Majority Investors; provided, however, that the consent of
the Majority Managers shall be required for any amendment, modification,
extension, termination or waiver which has a disproportionate and material
adverse effect on the rights of the holders of Management Shares under this
Agreement. Each such amendment, modification, extension, termination and waiver
shall be binding upon each party hereto and each holder of Shares subject
hereto. In addition, each party hereto and each holder of Shares subject hereto
may waive any right hereunder by an instrument in writing signed by such party
or holder.

10.3 Effect of Termination. No termination under this Agreement shall relieve
any Person of liability for breach prior to termination.

 

11. DEFINITIONS

For purposes of this Agreement:

11.1 Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 11:

(a) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

 

24



--------------------------------------------------------------------------------

(b) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined;

(c) The masculine, feminine and neuter genders shall each include the other; and

(d) The words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation.”

Definitions. The following terms shall have the following meanings:

“Adverse Claim” shall have the meaning set forth in Section 7-302 of the
applicable Uniform Commercial Code.

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise) and (b) with respect to any natural Person, any Member
of the Immediate Family of such natural Person.

“Affiliated Fund” shall mean each corporation, trust, limited liability company,
general or limited partnership or other entity under common control with any
Investor or that receives investment advice from the investment adviser to any
Investor or an investment adviser affiliated with such investment adviser.

“Agreement” shall have the meaning set forth in the Preamble.

“Board” shall have the meaning set forth in Section 2.1.1.

“Cause” shall mean the Manager (i) is convicted of a felony or other crime
involving dishonesty towards the Company or any of its subsidiaries or material
misuse of property of the Company or any of its subsidiaries; (ii) engages in
willful misconduct or fraud with respect to the Company or any of its
subsidiaries or any of their customers or suppliers or an intentional act of
dishonesty or disloyalty in the course of the Manager’s employment;
(iii) refuses to perform the Manager’s material obligations under any employment
agreement and/or as reasonably directed by the officer to which the Manager
reports, which failure is not cured within 15 days after written notice thereof
to the Manager; (iv) misappropriates one or more of the Company’s or any of its
subsidiaries material assets or business opportunities; or (v) breaches any
obligations regarding confidentiality, non-competition or non-solicitation to
the Company or any of its subsidiaries which breach, if capable of being cured,
is not cured within 10 days of written notice

 

25



--------------------------------------------------------------------------------

thereof has been delivered to the Manager. The Board may allow Manager an
extension of time to cure if the Board, in its sole discretion, determines such
extension to be appropriate under the circumstances.

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (ii) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Commission under the Exchange Act), other than the Investors and their
respective Affiliated Funds, excluding, in any case referred to in clause (a) or
(b) any Initial Public Offering or any bona fide primary or secondary public
offering following the occurrence of an Initial Public Offering; or (c) a sale,
lease or other disposition of all or substantially all of the assets of the
Company.

“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Class A Stock” shall mean the Class A Common Stock, par value $.001 per share
of the Company.

“Class L Stock” shall mean the Class L Common Stock, par value $.001 per share,
of the Company.

“Closing” shall have the meaning set forth in Section 1.1.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common stock of the Company, including the Class A
Stock and the Class L Stock.

“Company” shall have the meaning set forth in the Preamble.

“Company Call Notice” shall have the meaning set forth in Section 5.1.

“Company Call Option” shall have the meaning set forth in Section 5.1.

 

26



--------------------------------------------------------------------------------

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Common Stock) or other securities (other than Options and
Warrants) which are directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock.

“Cost” shall mean, for any security, the price paid to the issuer for such
security.

“Covered Person” shall have the meaning set forth in Section 7.4.1.

“Determination Time” shall have the meaning set forth in Section 3.3.

“Drag Along Notice” shall have the meaning set forth in Section 4.2.1.

“Drag Along Sale Percentage” shall have the meaning set forth in Section 4.2.

“Drag Along Sellers” shall have the meaning set forth in Section 4.2.1.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock and
(b) as to any outstanding Options, Warrants or Convertible Securities which
constitute Shares, the maximum number of shares of Common Stock for which or
into which such Options, Warrants or Convertible Securities may at the time be
exercised, converted or exchanged (or which will become -exercisable,
convertible or exchangeable on or prior to, or by reason of, the transaction or
circumstance in connection with which the number of Equivalent Shares is to be
determined).

“Escrow Agent” shall have the meaning set forth in Section 8.2.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

“Fair Market Value” shall mean, as of any date, as to any share of Common Stock,
the Board’s good faith determination of the fair value of such share as of the
applicable reference date.

“Indemnitee” shall have the meaning set forth in Section 7.4.3.

“Initial Public Offering” means the initial Public Offering registered on Form
S-1 (or any successor form under the Securities Act).

“Initiating Investors” shall have the meaning set forth in Section 7.1.1.

“Investor Shares” shall mean (a) all shares of Common Stock originally issued
to, or issued with respect to shares originally issued to, or held by, an
Investor, whenever issued, including all shares of Common Stock issued upon the
exercise, conversion or exchange of any Options, Warrants or Convertible
Securities and (b) all Options, Warrants and Convertible Securities originally
granted or issued to an Investor (treating such Options, Warrants and
Convertible Securities as a number of Shares equal to the number of Equivalent
Shares represented by such Options, Warrants and Convertible Securities for all
purposes of this Agreement except as otherwise specifically set forth herein).

 

27



--------------------------------------------------------------------------------

“Investors” shall have the meaning set forth in the Preamble.

“Issuance” shall have the meaning set forth in Section 6.

“Majority Investors” shall mean, as of any date, the holders of a majority of
the Investor Shares outstanding on such date.

“Majority Managers” shall mean, as of any date, the holders of a majority of the
Management Shares outstanding on such date.

“Majority Participating Investors” shall have the meaning set forth in
Section 7.1.2.

“Management Call Group” shall have the meaning set forth in Section 5.1.

“Management Shares” shall mean (a) all shares of Common Stock originally issued
to, or issued with respect to shares originally issued to, or held by, a
Manager, whenever issued, including (i) all shares of Common Stock issued upon
the exercise, conversion or exchange of any Options, Warrants or Convertible
Securities and (ii) all shares of Common Stock that have fully vested pursuant
to a restricted stock grant or other equity incentive award (but excluding any
shares of common Stock issued pursuant to restricted stock grant or other equity
incentive awards that have not fully vested) and (b) all Options, Warrants and
Convertible Securities originally granted or issued to a Manager (treating such
Options, Warrants and Convertible Securities as a number of Shares equal to the
number of Equivalent Shares represented by such Options, Warrants and
Convertible Securities for all purposes of this Agreement except (i) for
purposes of Section 6 and (ii) as otherwise specifically set forth herein). All
Management Shares that are Transferred by the holder thereof to such holder’s
Permitted Transferees shall remain Management Shares in the hands of such
Permitted Transferee.

“Managers” shall have the meaning set forth in the Preamble.

“Members of the Immediate Family” shall mean, with respect to any individual,
each spouse or child or other descendants of such individual, each trust created
solely for the benefit of one or more of the aforementioned Persons and their
spouses and each custodian or guardian of any property of one or more of the
aforementioned Persons in his capacity as such custodian or guardian.

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Option Shares” shall mean, with respect to a Manager or direct or indirect
Permitted Transferee of a Manager, all or any portion of the Management Shares
which were issued upon exercise of an Option held by such holder (or Permitted
Transferee, if applicable).

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock.

“Other Securities” shall have the meaning set forth in Section 6.1.3.

“Participating Buyer” shall have the meaning set forth in Section 6.1.2.

 

28



--------------------------------------------------------------------------------

“Participating Seller” shall have the meaning set forth in Section 4.1.2 and
4.2.1.

“Participation Notice” shall have the meaning set forth in Section 6.1.1.

“Participation Offerees” shall have the meaning set forth in Section 6.1.1.

“Participation Portion” shall have the meaning set forth in Section 6.1.1(a).

“Permitted Transferee” shall have the meaning set forth in Section 3.1.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Price Per Equivalent Share” shall mean the Board’s good faith determination of
the price per Equivalent Share of any Convertible Securities or Options which
are the subject of an Issuance pursuant to Section 6 hereof.

“Prospective Buyer” shall mean any Person proposing to purchase shares from a
Prospective Selling Investor.

“Prospective Selling Investor” shall have the meaning set forth in Section 4.1
and 4.2.

“Prospective Subscriber” shall have the meaning set forth in Section 6.1.1(a).

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

“Purchased Management Shares” shall mean, with respect to a Manager or direct or
indirect Permitted Transferee of a Manager, all of the Management Shares which
are not Options (or issued upon exercise of an Option) held by such holder (or
Permitted Transferee, if applicable).

“Registrable Investor Securities” shall have the meaning set forth in
Section 7.1.1.

“Registrable Securities” shall mean (a) all shares of Class A Stock, (b) all
shares of Class A Stock issuable upon conversion of Shares of Class L Stock,
(c) all shares of Class A Stock issuable upon exercise, conversion or exchange
of any Option, Warrant or Convertible Security and (d) all shares of Class A
Stock directly or indirectly issued or issuable with respect to the securities
referred to in clauses (a), (b) or (c) above by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, in each case constituting Shares. As to
any particular Registrable Securities, such shares shall cease to be Registrable
Securities when (i) such shares shall have been Transferred in a Sale to which
Section 4.1 or 4.2 apply; (ii) a registration statement with respect to the sale
of such securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement; (iii) such securities shall have been Transferred pursuant to Rule
144; (iv) subject to the provisions of Section 8 hereof, such securities shall
have been otherwise transferred, new certificates for them not bearing a

 

29



--------------------------------------------------------------------------------

legend restricting further transfer shall have been delivered by the Company and
subsequent disposition of them shall not require registration of them under the
Securities Act and such securities may be distributed without volume limitation
or other restrictions on transfer under Rule 144 (including without application
of paragraphs (c), (e) (f) and (h) of Rule 144) or (v) such securities shall
have ceased to be outstanding.

“Regulation D” shall mean Regulation D under the Securities Act.

“Relative Ownership Percentage” shall have the meaning set forth in Section 3.3.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“Rule 145 Transaction” shall mean a registration on Form S-4 pursuant to Rule
145 of the Securities Act (or any successor Form or provision, as applicable).

“Sale” shall mean a Transfer for value.

“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time. “Shares” shall mean all Investor Shares and Management Shares.

“Stockholders” shall have the meaning set forth in the Preamble.

“Subject Securities” shall have the meaning set forth in Section 6.

“Tag Along Notice” shall have the meaning set forth in Section 4.1.1.

“Tag Along Sale Percentage” shall have the meaning set forth in
Section 4.1.1(a).

“Tag Along Sellers” shall have the meaning set forth in Section 4.1.2.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Common Stock.

 

12. MISCELLANEOUS

12.1 Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
on behalf of such party and do not violate any agreement or other instrument
applicable to such party or by which its assets are bound. This Agreement does
not, and shall not be construed to, give rise to the creation of a partnership
among any of the parties hereto, or to constitute any of such parties members of
a joint venture or other association.

 

30



--------------------------------------------------------------------------------

12.2 Notices. All notices, requests, demands, claims and other communications
required or permitted to be delivered, given or otherwise provided under this
Agreement must be in writing and must be delivered, given or otherwise provided:

(a) by hand (in which case, it will be effective upon delivery);

(b) by facsimile (in which case, it will be effective upon receipt of
confirmation of good transmission); or

(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the Business Day after being deposited with such
courier service);

in each case, to the address (or facsimile number) listed below

If to the Company:

Burlington Holdings, Inc.

1830 Route 130

Burlington, NJ 08016

Attention: General Counsel

Facsimile No.: (609) 239-9675

with copies (which shall not constitute notice) to:

c/o Bain Capital Partners, LLC

111 Huntington Ave.

Boston, MA 02199

Attention: Jordan Hitch

Facsimile No.: (617) 516-2000

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Joshua N. Korff and Christopher A. Kitchen

Facsimile No.: (212) 446-6460

If to an Investor, to it:

c/o Bain Capital Partners, LLC

111 Huntington Ave.

Boston, MA 02199

Attention: Jordan Hitch

Facsimile No.: (617) 516-2000

 

31



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Joshua N. Korff and Christopher A. Kitchen

Facsimile No.: (212) 446-6460

If to a Manager, to such person at the address or facsimile number set forth in
the stock record book of the Company.

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (a) on the date received, if personally delivered, (b) two
business days after being sent by Federal Express, DHL or UPS and (c) three
business days after deposit with the U.S. Postal Service, if sent by registered
or certified mail. Each of the parties hereto shall be entitled to specify a
different address by giving notice as aforesaid to each of the other parties
hereto.

12.3 Binding Effect, Etc. Except for restrictions on Transfer of Shares set
forth in other agreements, plans or other documents, this Agreement constitutes
the entire agreement of the parties with respect to its subject matter,
supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns.

12.4 Descriptive Headings. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

12.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

12.6 Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

13. GOVERNING LAW

13.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

32



--------------------------------------------------------------------------------

13.2 Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the Borough of Manhattan in the State of New
York for the purpose of any action, claim, cause of action or suit (in contract,
tort or otherwise), inquiry, proceeding or investigation arising out of or based
upon this Agreement or relating to the subject matter hereof, (b) hereby waives
to the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, or that this Agreement or the
subject matter hereof or thereof may not be enforced in or by such court and
(c) hereby agrees not to commence or maintain any action, claim, cause of action
or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof or thereof other than before one of the above-named courts nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation to any court other than one
of the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Each party hereto hereby consents to service of process in any such proceeding
in any manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 10.2 hereof is reasonably calculated to give actual notice.

13.3 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 13.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 13.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

13.4 Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

The Company:   BURLINGTON HOLDINGS, INC.   By:  

/s/ Robert LaPenta

    Name:   Robert LaPenta     Title:   Vice President and Treasurer

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

BAIN CAPITAL INTEGRAL INVESTORS, LLC By:   BAIN CAPITAL INVESTORS, LLC   its
administrative member By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director BAIN CAPITAL FUND IX, LLC
By:   BAIN CAPITAL FUND IX, L.P.   its sole member By:   BAIN CAPITAL PARTNERS
IX, L.P.   its general partner By:   BAIN CAPITAL INVESTORS, LLC   its general
partner By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director BCIP ASSOCIATES-G By:   BAIN
CAPITAL INVESTORS, LLC   its administrative partner By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director BCIP TCV, LLC By:   BAIN
CAPITAL INVESTORS, LLC   its administrative member By:  

/s/ Jordan Hitch

  Name:   Jordan Hitch   Title:   Managing Director

Signature Page to Stockholders Agreement